Citation Nr: 1803562	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-14 659	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material has been presented to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD) since August 13, 2010.

4.  Entitlement to a rating in excess of 10 percent for left knee DJD since August 13, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran had honorable service in the U.S. Navy from April 1979 to April 1982 and service characterized as under other than honorable conditions from April 1982 from May 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Montgomery, Alabama, Regional Office (RO). In August 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for PTSD, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As the Veteran has several diagnosed psychiatric disorders, the Board has recharacterized the issue of service connection for PTSD as service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).


The issues of entitlement to service connection for an acquired psychiatric disorder and for an eye disorder, and a rating in excess of 10 percent for right knee and left knee DJD since August 13, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2010, VA denied service connection for PTSD. The Veteran was informed in writing of the adverse determination and his appellate rights at that time. The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.

2.  The May 2010 rating decision is final.

3.  The additional documentation submitted since the May 2010 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The May 2010 rating decision denying service connection for PTSD is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been presented. 38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


In May 2010, VA denied service connection for PTSD because "the evidence of record fails to show a diagnos[i]s, in service stressor, or an established link to service." The Veteran was informed in writing of the adverse decision and did not submit an NOD.

New and material evidence pertaining to the issue of service connection for PTSD was not received by VA or constructively in its possession within one year of written notice to the Veteran of the May 2010 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the May 2010 rating decision includes VA treatment records, additional service treatment records, and a statement from the Veteran. The record includes a diagnosis of PTSD and a reported in-service stressor.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim is reopened.


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for PTSD is, and to this extent only, the appeal is granted.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Reasons for the Remand:

Remand of the issue of service connection for an acquired psychiatric disorder is necessary to attempt to corroborate the Veteran's reported in-service stressor and to afford the Veteran a VA examinations.

Remand of the issue of service connection for an eye disorder is necessary to obtain a VA medical opinion, as the Veteran was afforded an examination but no nexus opinion was obtained.

Remand of the issues of increased ratings for the Veteran's knee disorders is necessary to obtain updated VA examinations as the record indicates that the Veteran has had arthroscopy since his last examination.

2.  Conduct appropriate development to attempt to corroborate the Veteran's reported in-service stressor of a plank collapsing during tours for visitors and many people being injured.

3.  Schedule the Veteran for VA mental health disorders and PTSD examinations to obtain an opinion as to the nature and etiology of all acquired psychiatric disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  identify all acquired psychiatric disorders.

b.  indicate whether each identified acquired psychiatric disorder was caused by an in-service event, injury, disorder, or disease, during the Veteran's period of honorable service from April 1979 to April 1982.

The examiner's attention is drawn to the following:

*April 2011 VA treatment record stating a diagnosis of adjustment disorder. VBMS Entry 2/22/2013, p. 119.

*July 2012 VA treatment record stating a diagnosis of major depressive disorder. VBMS Entry 2/22/2013, p. 30.

*June 2013 VA treatment record stating diagnoses of PTSD and bipolar disorder. VBMS Entry 6/23/2015, p. 261.

*February 2015 VA treatment record stating a history of bipolar disorder and of anxiety disorder. VBMS Entry 6/23/2015, p. 33.

*August 2016 Board hearing testimony where the Veteran reported that a gangplank collapsed when the ship he was stationed on was in port in Italy and providing tours to the public. He reported that he had just stepped off the plank when it collapsed but several people behind him were injured. 

4.  Return the file to the VA examiner who conducted the August 2011 VA eye examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA eye examination to obtain an opinion as to the nature and etiology of all disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Identify all eye disorders.

b.  Indicate whether each identified eye disorder was caused by an in-service event, injury, disorder, or disease, during the Veteran's period of honorable service from April 1979 to April 1982.

The examiner's attention is drawn to the following:

*Service treatment records:
	
--May 1979 record indicating treatment for throbbing eye pain and stating a diagnosis of corneal abrasion. VBMS Entry 10/7/2014, p. 85.

--January 1980 record indicating treatment for pain and swelling on the left side of the face after being accidentally hit and stating a diagnosis of contusion of the left zygomatic arch. VBMS Entry 10/7/2014, p. 88.

--March 1980 record indicating treatment for left eye pain and stating a diagnosis of a corneal abrasion. VBMS Entry 10/7/2014, p. 88.

*November 2010 VA examination report which provides test results and the Veteran's reported symptoms but does not include a diagnosis.

*January 2012 NOD where the Veteran reiterated that he was treated for eye pain in service in 1979 and 1980 and was diagnosed with a corneal abrasion.

*August 2014 VA treatment record stating diagnoses of presbyopia, astigmatism, hyperopia, cataracts, and dry eyes. VBMS Entry 06/23/2015, p. 99.

*August 2016 Board hearing testimony where the Veteran reported that a helicopter moving cargo from his ship to another ship blew debris into his eye. 

5.  Schedule the Veteran for a VA knee examination to obtain an opinion as to the current nature of his left and right knee disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

6.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


